DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 2/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the first and second bead", however this limitation lack antecedent since 8 depend on claim 5 which depends on claim 2 and the first and second beads are introduced in claim 3 and 4. Thereby to be consistent with claim language, the office recommend amending claim 5 to be dependent on claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US Pub 2017/0318694.
Regarding claim 1, Yun discloses, 
A display device (fig 1-5) comprising: 
a display panel (fig. 2, element 110); 
a module cover (figure 2, element 130 on rear of the display panel 110) disposed on a rear surface of the display panel; 
an adhesive member (Fig 2, 14, paragraph 48-49 adhesive member used to connect together element 130 and 110)coupling the display panel and the module cover; 
a substrate plate (Fig 2, 5, element indicated by 160 is the substrate plate covering first area (i.e. the area corresponding to where element 160 is disposed on rear of the module cover 130)  covering a first area on a rear surface of the module cover; and 
a controller (figure 2, element 170; paragraph 52-53 controller for the display panel) disposed on a rear surface of the substrate plate and configured to control the display panel, 
wherein the substrate plate comprises: 
a contact portion (figure 5b, the contact portion being the region that is in same plate as 161c at the top of 161b and below 161d) in contact with the module cover; and 

Regarding claim 11, Yun discloses,
a fastening portion (fig 1b,2, 5, 14, the fastening portion being the portion that attaches the plate and cover in the final form by pressing together) fastening the substrate plate (160) and the module cover (130) by applying pressure (the office reminds this is a process limitation thereby in a product claim only the final product is given weight, see MPEP§2113) to at least part of the contact portion, wherein the contact portion is disposed along an outer portion of the substrate plate (as seen in figure 2 and 5 of Yun, the contact portion disposed along an outer portion of the substrate plate 160).
Regarding claim 12, Yun discloses, 
The module cover (element 130) comprises: 
A metal plate (element 130, made of aluminum; paragraph 48); and
A coating layer (the adhesive as seen in figure 2, 14 and 15, element 137 is consider the coating layer) formed on a surface of the metal plate, and
Wherein the coating layer is removed at location corresponding to the fastening portion so that the metal plate is in contact with the substrate plate (the office notes coating removed is a process step thereby in the product claim the final product is given weight, thereby coating layer is not at the place fastening portion is. With this said as seen in figure 2, 14 and 15 the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Pub 2017/0318694 in view of Saito et al. 2016/0219726.
Regarding claim 2, 
Yun teaches the module cover as mentioned in claim 1. 
Yun does not teach a bead formed in a second area of the module cover except the first area, wherein the bead is protruding towards the rear surface of the module cover.
Saito in similar field of display device teaches a module cover (figure 1-2, 5, element 21), further comprising a bead (element 21a is consider the bead, since this is pressed out of the cover, similar to present application's bead 25) formed in a second area of the module  cover except the first area, wherein the bead is protruding towards the rear surface of the module cover (figure 5, since the element 21a is protruding, thereby this is consider the rear surface of the module cover, paragraphs 32-33). 

Regarding claim 3, 
Wherein the module cover (element 130) has a shape of a wide rectangle (figure 2), wherein the substrate plate is disposed in a lower portion of the module cover (as seen in figures 2-3, 5, shows the substrate plate 160 in a lower portion of the module cover 130), and wherein the bead comprises a first bead having rectangular shape and formed in an upper portion of the substrate plate (as taught by the modified structure of Yun as modified by Saito, the bead comprises the first bead having rectangular shape (as seen in figure 5 of Saito, element 21a forms multiple rectangular shapes) thereby the modified structure of module cover comprise the first bead formed in an upper portion of the substrate plate). 
Regarding claim 4, Yun as modified by Saito teaches, 
A second bead having rectangular shape and disposed inside the first bead (figure 5 of Saito shows a rectangular shape bead within rectangular shape bead such that where B' is indicated is the second bead and where C is indicated is the larger, similar to element 251 and 252 of present application, thereby providing desired level of structural rigidity).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Pub 2017/0318694 in view of Saito et al. 2016/0219726 in view of Lee et al. US Patent 9711752.
Regarding claim 5, 
Yun as modified by Saito teaches the bead formations (as disclosed in claims 2-4), furthermore Yun as modified by Saito teaches the display comprising various electronic to control the display panel.
Yun as modified by Saito does not teach a panel driver disposed on the rear surface of the display panel, wherein the panel driver is connected to a lower portion of the display panel by a flexible substrate; and a third bead formed at a location corresponding to the panel driver. 
Lee in similar field of display device teaches a panel driver (figure 28-29 element 410/411) disposed on the rear surface of the display panel, wherein the panel driver is connected to a lower portion of the display panel by a flexible substrate (figure 28-29 the driver connected by a flexible substrate 401 similar to present applications panel drive 15 in figure 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to have a panel driver as taught by Lee on the rear surface of the display panel of Yun as modified such that the panel driver is connected to a lower portion of the display by the flexible substrate such modification will provide a compact display device additionally providing the (third) bead teaching of Saito that corresponds to the location of the panel driver such would ensure that proport structure rigidity and protection is provided to the panel driver. 
Regarding claim 6, 

Regarding claim 7,
Further comprising a fourth bead (the horizontal bead that is going x axis (short side) on the side closest to element C of Saito is the forth bead) disposed on left and right sides of the substrate plate (as seen in figure 5 of Saito on both sides), wherein the substrate plate is disposed above the third bead (the modified structure of third bead as mentioned in claim 5 is such that the third bead is at the bottom along the long side thereby the fourth bead is disposed above the third bead in the device of Yun as modified by Saito and Lee). 
Regarding claim 8, 
Yun as modified teaches the first, second and third beads. 
Saito teaches that the beads can be various different heights (as disclosed in figure 7a and 7b, element 21a and where element 60 is indicated in figure 7a are provided with various heights). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third bead to have a height smaller than height of the first and second beads, such modification will provide the desired structural rigidity and at the same time by providing the third bead to be smaller a better heat dissipation occurs between the panel driver and the third bead.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Pub 2017/0318694 in view of Saito et al. US Pub 20160219726 in view of Kang et al. US Pub 2015/0340640
Regarding claim 9, 
Yun as modified by Saito teaches the beads as disclosed in claim 2. 
Yun as modified by Saito does not teach a filler filled in a part of the bead from a front surface of the module cover. 
Kang in similar field of display device teaches a filler (element 150, double sided adhesive tape, figure 4a) filled in a part of the bead (bead being element 123) from a front surface of the module cover (element 120). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the filler of Kang filling a part of the beads of Yun as modified by Saito such modification will ensure the two covers are tightly secured and improve the heat dissipation (paragraphs 85 and 87 of Kang).
Regarding claim 10, Yun as modified by Saito and Kang teaches, 
wherein the filler comprises a double-sided tape (figure 4a of Kang, paragraph 80 element 150 double sided tape) corresponding to a height of the bead (as seen in figure 4a of Kang).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841